Appeal from an order of the Supreme Court, Monroe County (Ann Marie Taddeo, J.), entered December 8, 2015. The order, insofar as appealed from, granted the application of claimant for leave to serve a late notice of claim on respondent County of Monroe.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 13, 2017,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Peradotto, DeJoseph, Curran and Scudder, JJ.